— In a negligence action to recover damages for personal injuries, plaintiff appeals, on the ground of inadequacy, from a judgment of the Supreme Court, Nassau County (Robbins, J.), dated October 7, 1981, which is in her favor in the principal sum of $20,000. Judgment reversed, on the law, and new trial granted limited to the issue of damages only, unless within 20 days after service upon defendant of a copy of the order to be made hereon with notice of entry, he serves and files in the office of the clerk of the Supreme Court, Nassau County, a written stipulation consenting to increase the verdict in plaintiff’s favor to the principal sum of $40,000, and to the entry of an amended judgment accordingly, in which event, the judgment, as so increased and amended, is affirmed. Plaintiff is awarded costs on the appeal. The damages were inadequate to the extent indicated. Lazer, J. P., Gibbons and Niehoff, JJ., concur; Mangano, J., dissents and votes to affirm the judgment.